IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 26, 2009

                                       No. 08-40448                    Charles R. Fulbruge III
                                                                               Clerk

STEPHEN K VERRET

                                                   Plaintiff-Appellant
v.

UNITED STATES OF AMERICA

                                                   Defendant-Appellee




                   Appeal from the United States District Court
                       from the Eastern District of Texas


Before GARWOOD, DENNIS and PRADO, Circuit Judges.
PER CURIAM:*
       Appellant in his appeal has demonstrated no reversible error in the
district court’s thorough and well considered February 14, 2008 memorandum
opinion.
       Appellant does not challenge on this appeal the district court’s
determination that he was a “responsible person” under section 6672.
Admittedly, he became aware in November 2001 that the Hospital’s payroll
withholding taxes for the third and fourth quarters of 2001 were outstanding



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                      No. 08-40448

and unpaid. He was not only Chairman of the Hospital’s Board of Directors but
was also an essentially salaried and active paid consultant of the Hospital – at
a rate of some $70 to $80,000 a year – and continued to receive this
compensation from the Hospital and to be aware that the Hospital’s third and
fourth quarter withholding taxes were still outstanding while he was receiving
such payments and diverse other Hospital employees and/or other creditors were
being paid.1 Nor does appellant argue on this appeal that he is exempted from
liability under section 6672(e).
      The judgment of the district court is
                                       AFFIRMED.




      1
        See Turnbull v. United States, 929 F.2d 173, 180 (5th Cir. 1991):
      “Foster was a responsible person for all four quarters of 1981. Therefore, the
      government did not have to prove that he knew about the unpaid taxes before
      October 1981 in order to hold Foster liable for willfully failing to pay the taxes
      for all four quarters of 1981. Even if the trust funds for the other quarters had
      already been dissipated by the time Foster learned that DJT had not paid the
      payroll taxes for the previous quarters, Foster nevertheless had a duty to apply
      any available unencumbered funds to reduce the payroll tax liability.”

                                              2